Citation Nr: 0116930	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-17 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a hearing loss.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right elbow 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law



WITNESSES AT HEARING ON APPEAL

Appellant and G.B.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
August 1981.

This appeal arose from a September 1999 rating decision of 
the Indianapolis, Indiana, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied the claims for 
service connection for a hearing loss, a right knee disorder, 
a right elbow disorder and a low back disorder as not well 
grounded; this rating action also denied service connection 
for major depression.  A rating action issued in April 2000 
confirmed the denial of service connection for a hearing 
loss.  In October 2000, the veteran and G. B. testified at a 
personal hearing at the RO.

The issues of entitlement to service connection for a hearing 
loss, a right elbow disorder, a low back disorder and an 
acquired psychiatric disorder will be subject to the attached 
remand.


FINDING OF FACT

The veteran does not suffer from a right knee disorder which 
can be related to his period of service.



CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
examination report, which the Board finds to be adequate for 
rating purposes, as well as treatment records.  No additional 
pertinent evidence has been identified by the veteran, and 
the Board therefore finds that the record as it stands is 
complete and adequate for appellate review.  Further, the 
veteran and his representative have been adequately notified 
of the applicable laws and regulations which set forth the 
criteria for entitlement to service connection for a right 
knee disorder.  The Board concludes that the discussions in 
the rating decision, statement of the case, supplemental 
statement of the case and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been finalized.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

The veteran's service medical records contain no references 
to complaints or treatment concerning the right knee.  In 
fact, at the time of the separation examination, he checked 
"no" next to trick or locked knee.  

The veteran was afforded a VA examination in June 1999.  He 
stated that he had hurt his right knee in 1981.  He commented 
that it would now click and cause occasional pain; however, 
he indicated that it was not a problem for him.  The 
examination found 2+ reflexes.  Range of motion was from 0 to 
135 degrees.  There was no evidence of effusion, or 
patellofemoral or medial or lateral joint line tenderness.  
The anterior and posterior collateral ligaments were intact.  
The McMurray's test was negative.  The impression was minimal 
right knee pain.

The veteran testified at a personal hearing at the RO in 
October 2000.  He indicated that he had fallen in service, 
injuring his knee.  He stated that it still hurt.

The veteran's numerous outpatient treatment records developed 
between 1998 and 2000 contain a reference on July 30, 1999 to 
diffuse joint pains.  The examination noted that all of his 
joints appeared subjectively tender.  There were no 
deformities of any joints and there was no evidence of 
effusion.  The diagnosis was chronic arthralgias.  On August 
13, 1999 he reported having vague knee pain.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a right knee 
disability is not justified.  Initially, there is no 
indication in the service medical records that the veteran 
suffered an injury to this joint; in fact, he denied any 
problems with his knees at the time of his separation 
examination.  It is true that the veteran has complained of 
right knee pain since approximately 1998; however, no 
disability has ever been diagnosed.  A VA examination 
conducted in June 1999 found his knee to be objectively 
normal.  According to Sanches-Benitez v. West, 13 Vet. App. 
282 (1999), pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Therefore, because no underlying knee disorder has 
ever been diagnosed, service connection cannot be awarded for 
the veteran's subjective complaints of pain.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right knee disorder.


ORDER

Service connection for a right knee disorder is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran has claimed entitlement 
to service connection for a hearing loss, a right elbow 
disorder, a low back disorder and an acquired psychiatric 
disorder.  He had been scheduled for an audiological 
evaluation in June 1999; however, he had failed to report.  
Because the RO had denied this claim as not well grounded, it 
was determined that the examination would not be rescheduled 
since there was no duty to assist when a claim was not well 
grounded.  However, in light of the legislation noted above, 
it is found that he should be afforded another opportunity to 
report for an audiological evaluation.  While the veteran was 
afforded an orthopedic examination in June 1999, a review of 
that examination indicates that it does not contain an 
opinion as to whether or not any currently diagnosed right 
elbow or low back disorders are related to the complaints 
noted in service.  Finally, while depression has been 
diagnosed, there is no opinion as to whether the complaints 
noted in service were an early manifestation of this 
disorder, or whether any disorder which may have preexisted 
service was aggravated by that service.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should afford the veteran VA 
audiological, orthopedic and psychiatric 
examinations by qualified physicians.  The 
claims folder must be made available to 
the examiners to review in conjunction 
with the examinations, and the examiners 
are asked to indicate in the examination 
reports that the claims file has been 
reviewed.

	a)  the audiological evaluation 
should ascertain whether the veteran 
currently suffers from a hearing loss 
disability.  If such a disorder is 
diagnosed, the examiner should review the 
file, to include the service medical 
records, and render an opinion as to 
whether it is at least as likely as not 
that any diagnosed hearing loss disability 
is related to the veteran's period of 
service.

	b)  the orthopedic examination should 
ascertain whether the veteran currently 
suffers from a right elbow or low back 
disability.  If such disabilities are 
diagnosed, the examiner should, after 
reviewing the entire claims file, to 
include the service medical records, 
render an opinion as to whether it is at 
least as likely as not that these 
disorders are etiologically related to the 
complaints made in service.

	c)  the psychiatric examination 
should provide a definitive diagnosis as 
to any current psychiatric disorder.  The 
examiner, after reviewing the entire 
claims file, to include the service 
medical records, should render an opinion 
as to whether or the not the veteran 
suffered from a psychiatric disorder prior 
to service.  If so, an opinion should be 
rendered as to whether any preexisting 
disorder was aggravated by the veteran's 
period of service.  If no disorder 
preexisted service, the examiner should 
render an opinion as to whether it is at 
least as likely as not that the complaints 
noted in service were an early 
manifestation of any currently diagnosed 
psychiatric disorder.

A complete rationale for all opinions 
expressed must be provided.

3.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



